Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of applicant’s amendment, which inserted the exclusionary phrase “without a cocrystal or conformer”, previous 102 and 103 rejections over Tesson et al (WO’424) are hereby withdrawn.  However, if applicant deletes the phrase “without a cocrystal or conformer” in response to the new matter rejection addressed in Paragraph 9 below, the prior art rejections over Tesson will be reinstated. 
The Examiner interprets instant claim 4 to mean that the compressible pharmaceutical binder is selected from (i) a polyvinylpyrrolidone-vinyl acetate copolymer; (ii) a copolymer of polyvinylcaprolactam, polyvinyl acetate and polyethylene glycol; or (iii) an ethylene oxide and propylene oxide copolymer.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant needs to change “the excipient” in line 5 to --- the at least one excipient --- (since claim 1 recites in lines 1-3 that the composition comprises at least one excipient, it is unclear whether “the excipient” in line 5 is referring to the one excipient or the more than one excipient or all the excipients that are present in the composition).  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Applicant needs to change “and a” (located in front of “ethylene oxide and propylene oxide copolymer”) to   --- or an ---.   
Appropriate correction is required.
Claims 6-10 are objected to because of the following informalities:  In each of claims 6-10, applicant needs to insert --- present in the amount of --- after “the cannabinoid is” (so as to make the meaning of the claims more clear).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Claim 1, applicant amended instant claim 1 to recite “[a] compressible pharmaceutical composition for use as a pharmaceutical intermediate suitable for further processing into oral dosage forms comprising a cannabinoid without a cocrystal or conformer and at least one excipient wherein . . .”  The exclusionary phrase “without a cocrystal or conformer” introduced by Applicant in the amendment of June 24, 2021 is not supported in the originally filed disclosure and thus constitutes a new matter.  MPEP 2173.05(i) states that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Babul (WO 2008/021394 A2) in view of Shanmugam (“Granulation techniques and technologies: recent progresses”, BioImpacts, vol.5(1), pg.55-63 (2015)) or Usman (“Effect of Size Reduction and drying Technology on Granules Production”, World journal of Pharmacy and Pharmaceutical Sciences, vol.6(7), pg.1653-1664 (July 2017)).
Babul teaches (abstract) pharmaceutical formulations of cannabinoid agonists and the use thereof for preventing or minimizing the risk of cannabinoid agonist abuse and/or cannabinoid agonist toxicity from either intentional or unintentional tampering.  Babul teaches ([0422], [0423], [0425] and [0427]) that its pharmaceutical formulation is in the form of melt-extruded particles and that the melt-extruded particles can be in the form of granules which can be compressed into an oral tablet (thus, Babul teaches instant pharmaceutical intermediate suitable for further processing into oral dosage forms).    
Specifically, in [00559] and Example 1178 (see the table in [00564]), Babul teaches a method of forming a granule formulation of cannabinoid agonists and then forming an oral tablet by compressing a blend of the granule formulation of cannabinoid agonists and cannabinoid antagonists.  Such method comprises the steps of: (i) passing the stearyl alcohol flakes through an oscillating mill; (ii) mixing the milled stearyl alcohol with a cannabinoid agonist (cannabidiol, which is instant CBD), anhydrous dicalcium phosphate, microcrystalline cellulose (instant compressible pharmaceutical binder of claim 3) and glyceryl behenate in a twin shell blender; (iii) continuously feeding the blended material into a twin screw extruder and collecting the resultant heated material on a conveyor; (iv) allowing the extrudate to cool on the conveyor; (v) milling the cooled extrudate using an oscillating mill to form the granule formulation of cannabinoid agonist; (vi) blending the milled extrudate (i.e., the granule formulation of cannabinoid agonist) with substantially non-releasable aversive agent beads (i.e., cannabinoid antagonists as shown in the table in [00564] as “Formulation from one of Example 1, 29-38, 319-321 or any Examples derived therefrom”) and magnesium stearate; (vii) compressing the resultant granulation blend using a tablet press; (viii) prepares a film coating solution by dispersing the Opadry in purified water and applying to the tablet.  Thus, Babul’s cannabinoid agonist granule formulation (i.e., before being blended with cannabinoid antagonists (“Formulation from one of Example 1, 29-38, 319-321 or any Examples derived therefrom”) and magnesium stearate to be compressed into a tablet) contains 60 mg of Cannabidiol, anhydrous dicalcium phosphate, microcrystalline cellulose and glyceryl behenate (see the table in [00564]).  The 60 mg of Cannabidiol converts to 21 wt.% for the Cannabidiol based on the total weight of cannabidiol, anhydrous dicalcium phosphate, microcrystalline cellulose and glyceryl behenate).  Although 21 wt.% for the Cannabidiol does not fall within instant range of 25-90 wt.%, Babul clearly teaches (see claim 27 and [0180]) that the amount of the cannabinoid can range anywhere from about 10 ng to about 1000 mg, most preferably from about 0.1 mg to about 700 mg.  When one uses 0.1 mg-700 mg (instead of 60 mg) of cannabidiol in Babul’s cannabinoid agonist granule formulation, this would give 0.04-75.6 wt.% for the cannabidiol based on the total weight of the granule formulation.  Such range overlaps with instant range (25-90 wt.%) of claim 1 as well as instant ranges of claims 6-8 and instant amounts of claims 9-11 for the loading amount of the cannabinoid, thus rendering instant ranges (or amounts) of claims 1 and 6-11 prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Alternatively for the instant values of claims 9-11, in view of Babul’s teaching of 0.04-75.6 wt.% for the cannabidiol, instant value of 50 wt.% or 75 wt.% (as claimed in claims 9-11) would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Thus, Babul renders obvious instant loading amounts of claims 9-11 for the cannabinoid.  
With respect to instant range for the particle size (i.e., 20 mesh or smaller, which is equivalent to 841 microns or smaller), as evidenced by Shanmugam (see the 1st paragraph under “Introduction”) or Usman et al (see the last four lines in the abstract and pg.1654, under “1. Steps involved in dry granulation process are”), it is well known in the pharmaceutical industry that granules (produced as intermediaries before tablet compaction) typically have particle size in the range of 0.2-0.5 mm (200-500 microns), which teaches instant range of 20 mesh or smaller (or 841 microns or smaller).  It would have been obvious to one skilled in the art to have the particle size of Babul’s granule formulation of cannabinoid agonists to be 0.2-0.5 mm according to the well-known practice in the art with a reasonable expectation of success (besides, Babul already teaches that its melt-extruded particles, which can be in the form of granules, have particle size of 0.1-12 mm in length and 0.1-5 mm in diameter, and the range taught by Shanmugam or Usman falls within this range).  Thus, Babul in view of Shanmugam or Usman teaches instant range for the particle size. 
Babul’s cannabinoid agonist granule formulation as discussed above is without a cocrystal or conformer, and the granule formulation is formed without the use of a solvent.  
Therefore, for the reasons explained above, Babul in view of Shanmugam or Usman renders obvious instant claims 1-3 and 6-11.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (WO 2019/159174 A1) in view of Shanmugam (“Granulation techniques and technologies: recent progresses”, BioImpacts, vol.5(1), pg.55-63 (2015)) or Usman (“Effect of Size Reduction and drying Technology on Granules Production”, World journal of Pharmacy and Pharmaceutical Sciences, vol.6(7), pg.1653-1664 (July 2017)).
Friedman teaches (see claim 1) a solid solution composition comprising (a) one or more cannabinoids, (b) one or more non-ionic emulsifiers and (c) one or more solid matrix-forming agents, wherein the one or more cannabinoids is solubilized in a solid solvent system comprising the one or more non-ionic emulsifiers and the one or more solid matrix-forming agents.  Friedman teaches ([0052] and [0097]) that its solid solution composition can be granulated and compressed into a tablet (Thus, Friedman teaches instant pharmaceutical intermediate suitable for further processing into oral dosage forms).  Upon contact with body fluids, water or simulated intestinal fluids, the tablet decomposes to release plurality of particles (of below one hundred microns or blow ten microns or below one micron) comprising the cannabinoids (dissolved in the particles) and increases the cannabinoid oral bioavailability by at least 50% (or 100% or 200%) in comparison to the same cannabinoid dissolved in a solvent or solvent mixture, such as propylene glycol, ethanol and water.  Specifically, in its Example 1, Friedman teaches (see Tables 1A and 1B in [00161]) Formulation 1D (a solid solution composition of cannabidiol (CBD)) comprising 20 wt.% of Cannabidiol (instant CBD), 40 wt.% of Affinisol 100cP (hydroxyl propyl methyl cellulose) and 15 wt.% of PEG6000 (polyethylene glycol 6000), and both hydroxyl propyl methyl cellulose and polyethylene glycol 6000 teach instant compressible pharmaceutical binder of claim 1.
With respect to instant limitation as to the cannabinoid loading amount being 25-90 wt.% of the composition, Friedman teaches (see other formulations in Table 1A in [00161] and [00144]) that its solid solution composition comprises about 0.1-60 wt.% of cannabinoid.  Such range overlaps with instant ranges of claims 1 and 6-8, thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  Friedman also teaches using 50 wt.% of cannabidiol (see Formulation 1J in Table 1A) and thus teaches instant limitation of claim 9. 
With respect to instant limitation as to the particle size being 20 mesh or smaller, (which is equivalent to 841 microns or smaller), as evidenced by Shanmugam (see the 1st paragraph under “Introduction”) or Usman et al (see the last four lines in the abstract and pg.1654, under “1. Steps involved in dry granulation process are”), it is well known in the pharmaceutical industry that granules (produced as intermediaries before tablet compaction) typically have particle size in the range of 0.2-0.5 mm (200-500 microns), which teaches instant range of 20 mesh or smaller (or 841 microns or smaller).  It would have been obvious to one skilled in the art to have the particle size of Friedman’s solid solution composition of cannabinoids to be 0.2-0.5 mm according to the well-known practice in the art with a reasonable expectation of success.  Thus, Friedman in view of Shanmugam or Usman teaches instant range for the particle size.
Friedman’s solid solution composition of cannabidiol as taught in its Formulation 1D is without a cocrystal or conformer, and the formulation is formed without the use of a solvent as instantly recited.  
Therefore, Friedman in view of Shanmugam or Usman renders obvious instant claims 1, 2 and 6-9.        
With respect to instant claim 3, as discussed above, Friedman’s Formulation 1D contains Affinisol 100cP, which is hydroxyl propyl methyl cellulose.  Furthermore, Friedman teaches ([0059]) the equivalence or interchangeability of hydroxyl propyl methyl cellulose (i.e., Affinisol 100cP used in Formulation 1D) and hydroxyl propyl cellulose (instant HPC of claim 3) as its solid matrix-forming agent.  It would have been obvious to one skilled in the art to use hydroxyl propyl cellulose instead of Affinisol 100cP in Friedman’s Formulation 1D with a reasonable expectation of success.  Thus, Friedman in view of Shanmugam or Usman renders obvious instant claim 3.
With respect to instant claim 4, as discussed above, Friedman’s Formulation 1D contains PEG6000, which is Polyethylene glycol 6000.  Furthermore, Friedman teaches ([0059]) the equivalence or interchangeability of Polyethylene glycol 6000 and polyvinylcaprolactam-polyvinyl acetate-polyethylene glycol graft copolymer, polyvinylpyrrolidone-co-vinyl acetate, or poly(ethylene oxide)-poly(propylene oxide) block copolymer (all of which teach instant compressible pharmaceutical binders of claim 4) as its solid matrix-forming agents.  It would have been obvious to one skilled in the art to use polyvinylcaprolactam-polyvinyl acetate-polyethylene glycol graft copolymer, polyvinylpyrrolidone-co-vinyl acetate, or poly(ethylene oxide)-poly(propylene oxide) block copolymer (instead of PEG6000) in Friedman’s Formulation 1D with a reasonable expectation of success.  Thus, Friedman in view of Shanmugam or Usman renders obvious instant claim 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        July 8, 2021